
	
		I
		111th CONGRESS
		1st Session
		H. R. 747
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Scott of Virginia
			 (for himself, Mr. Watt,
			 Mr. Thompson of Mississippi,
			 Mr. Bishop of Georgia,
			 Mr. Johnson of Georgia,
			 Mr. Sarbanes,
			 Mr. Rothman of New Jersey,
			 Mr. Grijalva, and
			 Ms. McCollum) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Social Security Act to provide health
		  insurance coverage for children and pregnant women throughout the United States
		  by combining the children and pregnant woman health coverage under Medicaid and
		  SCHIP into a new All Healthy Children Program, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents; findings; purpose
			(a)Short
			 titleThis Act may be cited
			 as the All Healthy Children Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents; findings;
				purpose.
					Sec. 2. Creation of new title XXII of the Social Security
				Act.
						Title XXII—All Healthy Children Program
						Sec. 2201. All Healthy Children Program.
						Sec. 2202. General contents of State All Healthy Children Plan;
				  eligibility; enrollment.
						Sec. 2203. Benefits; premiums; cost-sharing; provider payment
				  rates.
						Sec. 2204. Payments to States.
						Sec. 2205. Application of SCHIP, medicaid and related SSA
				  provisions; waivers; administration.
						Sec. 2206. Definitions.
						Sec. 2207. Effective dates;
				  transition.
					Sec. 3. Commission on Children’s Health Coverage.
				
			(c)FindingsCongress
			 finds the following:
				(1)More than nine million children in the
			 United States, one in nine, have no health insurance coverage.
				(2)Every 39 seconds, another baby is born
			 uninsured in the United States.
				(3)Existing health
			 care programs for low-income children vary widely, with different standards for
			 eligibility, cost-sharing, and benefits in each of the 50 States and the
			 District of Columbia.
				(4)More than six
			 million uninsured children are eligible for coverage under Medicaid or the
			 State Children’s Health Insurance Program (SCHIP), but are not enrolled in
			 existing programs because of different eligibility and enrollment barriers that
			 make it difficult to obtain or keep coverage.
				(5)Millions more
			 children are underinsured or at risk of losing coverage if their parents change
			 jobs or more employers drop family coverage.
				(6)Uninsured children
			 are almost 12 times as likely as insured children to have an untreated medical
			 need and are four times as likely as insured children to have an unmet dental
			 need.
				(7)Uninsured children
			 are more than five times as likely as insured children to have gone more than
			 two years without a doctor visit.
				(8)The majority of
			 uninsured children live in two-parent households and almost 90 percent of such
			 children live in families where at least one parent works.
				(9)An estimated two-thirds of children and
			 adolescents with mental health needs are not getting the care they need and
			 only one in five children with serious emotional disturbances receives
			 specialized treatment.
				(10)It costs less to
			 provide health insurance coverage to children than to any other group of
			 people.
				(11)Increases in
			 private health insurance costs are dramatically outpacing increases in
			 wages.
				(12)The United States
			 spending on health care per person is more than twice the average spent in
			 industrialized countries, yet the United States ranks near the bottom among
			 those countries in infant mortality rates.
				(13)Children enrolled
			 in a health coverage program experienced significant improvements in health
			 after just one year and significant decreases of limitations in their daily
			 activities.
				(14)Enrollment in
			 health insurance has been associated with improvements in school.
				(15)When juvenile offenders arrested for minor
			 offenses had access to intensive and coordinated mental health services, more
			 than a third fewer were re-arrested the following year, compared to those who
			 only had access to basic mental health services.
				(d)PurposeIt
			 is the purpose of this Act to simplify and consolidate children’s health
			 coverage under Medicaid and SCHIP into a single program that guarantees
			 children in all States, territories, and the District of Columbia all medically
			 necessary services.
			2.Creation of new
			 title XXII of the Social Security ActThe Social Security Act is amended by adding
			 at the end the following new title:
			
				XXIIAll Healthy
				Children Program
					2201.All Healthy
				Children Program
						(a)In
				generalThere is established
				under this title a State-operated program receiving Federal financial
				assistance to provide comprehensive health coverage for children, pregnant
				women, and post-partum women in place of benefits previously provided for
				children, pregnant women, and post-partum women under the Medicaid program
				under title XIX and the State Children’s Health Insurance Program under title
				XXI.
						(b)State All
				Healthy Children Plan RequiredA State is not eligible for payment under
				section 2204 unless the State has submitted to the Secretary under section 2202
				a plan that—
							(1)sets forth how the State intends to use the
				funds provided under this title to provide all healthy children assistance to
				uninsured children and pregnant women consistent with the provisions of this
				title; and
							(2)has been approved under section
				2202.
							(c)State and
				individual entitlementThis
				title constitutes budget authority in advance of appropriations Acts and
				represents the obligation of the Federal Government to provide for the payment
				to States of amounts provided under section 2204. Each individual who is an all
				healthy children eligible individual and who qualifies for benefits under this
				title has an entitlement to such benefits in accordance with this title.
						(d)Private right of
				action
							(1)In
				generalAny person aggrieved by a violation of this title or a
				failure of an individual or entity, including a State or Federal agency, to
				comply with the provisions of this title, including any regulation promulgated
				pursuant to this title, may bring a civil action in any Federal district court,
				regardless of amount in controversy, or State court of competent jurisdiction
				to enforce such person’s rights.
							(2)No exclusion of
				other remediesThe availability of a private right of action
				under this subsection shall not be construed to preclude the ability of any
				person aggrieved to obtain relief for a violation of this title or a failure of
				an individual or entity to comply with the provision of this title, or any
				regulations promulgated pursuant to this title, under any other applicable
				statute or other basis for relief.
							(3)ReliefIn
				an action under this subsection, the court may award all relief allowed by law,
				including but not limited to compensatory and exemplary damages and injunctive
				relief, and attorneys’ fees and court costs.
							(4)Person aggrieved
				definedIn this subsection, the term person
				aggrieved includes a child or individual entitled to benefits under this
				title, the parent or guardian of such child, a provider of services to children
				or other individuals entitled to such benefits, or an association or other
				entity whose mission is to ensure that children, pregnant women, or post-partum
				women receive adequate health care services.
							(e)Effective
				dateNo State is eligible for
				payments under section 2204 for all healthy children assistance for coverage
				provided for periods beginning before October 1, 2010.
						2202.General
				contents of State All Healthy Children Plan; eligibility; enrollment
						(a)General
				contentsA State all healthy
				children plan shall include a description, consistent with the requirements of
				this title, of—
							(1)the all healthy children assistance
				provided under the plan for all healthy children eligible individuals,
				including the proposed methods of delivery and utilization control
				systems;
							(2)eligibility
				standards consistent with subsection (b);
							(3)enrollment and
				outreach activities consistent with subsection (c); and
							(4)methods (including
				monitoring) used—
								(A)to assure the
				quality and appropriateness of care, particularly with respect to pre-natal
				care, well-baby care, well-child care, and immunizations provided under the
				plan, and
								(B)to assure access
				to all medically necessary health care services, including emergency
				services.
								(b)Eligibility
				standards and methodology
							(1)In
				generalThe all healthy children plan for a State shall provide
				that all of the following are all healthy children eligible individuals if they
				are residents:
								(A)Full subsidy
				individuals
									(i)All children under
				age 19 whose family income does not exceed 300 percent of the poverty line (as
				defined in section 2110(c)(5)).
									(ii)All pregnant
				women and post-partum women whose family income does not exceed 300 percent of
				the poverty line.
									(iii)All children under age 19, pregnant women,
				and post-partum women who would have qualified for medical assistance under
				title XIX (as applied in the State as of October 1, 2005).
									(iv)All children
				under age 19 who meet the requirements of subparagraphs (A) and (B) of section
				1905(w)(1) (relating to independent foster care adolescents).
									(B)Transitional
				assistanceAn individual who loses eligibility as an individual
				described in subparagraph (A) because of an increase in family income, but only
				during the 3-month period beginning with the first month in which such
				eligibility is lost.
								(C)Buy-in eligible
				individualsIndividuals who, but for the amount of family income,
				would be an individual described in subparagraph (A) and who are not described
				in subparagraph (B) if they meet such terms and conditions as the Secretary
				determines appropriate.
								(2)Residency
				requirementFor purposes of this title, an individual is a
				resident of a State if the individual is present in the State with intent to
				remain, and includes any individual who would be treated as such a resident
				under title XIX (as in effect as of January 1, 2007).
							(3)Post-partum woman
				definedIn this title, the term post-partum woman
				means a woman during the period beginning on the date of completion of
				pregnancy and ending on the last day of the first month that ends at least 60
				days after such date.
							(4)Income
				methodologyThe methodology
				for determining income under a State all healthy children plan shall not be
				more restrictive than the income methodology described in section
				1931(b)(1)(B), to the extent such methodology is consistent with the
				requirements of section 1902(a)(17).
							(5)Cost-sharingAny
				cost-sharing required by the State to be paid by an individual under paragraph
				(1)(B) during the period described in that paragraph may not exceed the amount
				the State plan charged for such individual prior to such period.
							(6)No asset
				testThe State plan may not impose any asset or resource test for
				eligibility.
							(7)ConstructionNothing
				in this title shall be construed as preventing a State from covering
				individuals under Title XIX (such as individuals who are 19 or 20 years of age)
				who are not all healthy children eligible individuals.
							(8)Exclusion of
				public benefit definitionThe
				benefits provided under this title shall not be deemed to constitute a Federal
				or State public benefit within the meaning of title IV of the Personal
				Responsibility and Work Opportunity Reconciliation Act of 1996 (Public Law
				104–193) nor shall any documentation of citizenship be required for the purpose
				of securing benefits under this title.
							(9)Special rules
				for territoriesIn the case
				of any State that is not one of the 50 States or the District of Columbia, the
				Secretary may, by regulation, adjust the income eligibility levels set forth in
				this title, taking into account factors such as average income, cost of living,
				and availability of health care coverage in a manner that assures the level of
				access to health coverage for children, pregnant women, and post-partum women
				residing in such a State is comparable to the level of access for children,
				pregnant women, and post-partum women residing in the 50 States or the District
				of Columbia.
							(c)Enrollment
							(1)Streamlined
				enrollment systemEach State
				plan shall provide for a system of streamlined enrollment that includes the
				following (as specified by the Secretary):
								(A)A simple, short application form translated
				into multiple languages.
								(B)Applicant self-attestation of eligibility,
				subject to verification, random audits, or both.
								(C)The option for applications to be submitted
				in-person, on-line, by mail, or as part of applications for other
				programs.
								(D)Automatic
				enrollment, as provided under paragraph (2).
								(E)12-month continuous eligibility for
				children.
								(F)Presumptive eligibility during an interim
				period of coverage for individuals who appear to qualify for assistance under
				this title, on the basis of preliminary information.
								(G)A determination of continued eligibility at
				the end of an individual’s eligibility period, based on all data available to
				the State. If such determination cannot be made, the individual or family shall
				be contacted for additional information, but only to the extent such
				information is not available to State officials from other sources. The family
				shall be notified of all determinations and findings and given an opportunity
				to contest and appeal them. An individual’s eligibility shall continue until
				the redetermination process is complete.
								(2)Automatic
				enrollment procedures
								(A)In
				generalThe automatic enrollment procedures under this paragraph
				shall include enrollment of any all healthy children eligible individual at the
				following points, unless the individual (or parent or guardian on the
				individual’s behalf) affirmatively declines such enrollment:
									(i)Unless the individual otherwise establishes
				enrollment in a health benefits plan or coverage, at the point of a final
				determination—
										(I)of individual’s
				eligibility to participate in any federally-funded, means-tested program,
				regardless of any differences between the program’s eligibility or income
				methodology and those otherwise used under this title, or
										(II)that, based on
				the income determinations made as part of such eligibility determination, the
				individual is eligible to participate under this title.
										(ii)Birth of a child
				in the United States.
									(iii)Assignment of a
				social security account number for a child.
									(iv)A visit with any health care provider
				eligible to participate in the program established under this title.
									(v)Enrollment in any
				public elementary or secondary school within the State or any other elementary
				or secondary school subject to mandatory immunization requirements.
									(vi)Enrollment in a
				publicly subsidized child care program.
									(vii)Upon discharge
				of a child from a public institution or other institution where the child has
				been confined.
									(viii)Such other
				points of enrollment as the State or Secretary may establish.
									For
				purposes of this subparagraph, the term federally-funded, means-tested
				program includes the National School Lunch Program under the Richard B.
				Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the Food Stamp
				Program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011), the special
				supplemental nutrition program for women, infants, and children (WIC) under
				section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), subsidized
				child care under the Child Care Development Block Grant Act of 1990 (42 U.S.C.
				9858 et seq.), programs carried out under the Head Start Act (42 U.S.C. 9831 et
				seq.), and other means-tested programs designated by the Secretary.(B)Operation of
				automatic enrollment
									(i)In
				generalIn the case of an
				individual who is automatically enrolled under subparagraph (A) who does not
				pay any applicable initial premiums, such individual shall be deemed to have
				affirmatively declined such enrollment and such individual shall be disenrolled
				from coverage under the all healthy children program under section 2201.
									(ii)Notice at time
				of enrollmentThe State plan
				shall implement effective procedures, consistent with the Secretary’s
				guidelines, for ensuring that, at the time of enrollment, each auto-enrolled
				individual (or parent or guardian of such individual) is advised of—
										(I)the level of premiums and cost-sharing
				applicable, consistent with section 2203;
										(II)the fact that
				enrollment is conditioned upon payment of any applicable premiums; and
										(III)such
				individual’s right to decline the coverage made available through
				auto-enrollment.
										(iii)
				Notice after enrollmentThe State plan shall implement effective
				procedures, consistent with the Secretary’s guidelines, for ensuring that,
				after enrollment, each auto-enrolled individual (or parent or guardian of such
				individual) receives confirmation of coverage and information on benefits under
				the title.
									(iv)Equal
				treatmentA State plan shall implement effective procedures to
				ensure that individuals covered through auto-enrollment do not receive fewer
				services, on average, than do similar individuals enrolled through other
				means.
									(v)Information
				sharingEach State shall
				develop the information technology infrastructure needed for automated
				transmission and analysis of data involving means-tested programs referred to
				in subparagraph (A) and other sources of data pertinent to eligibility under
				this title, including State and Federal income tax records and information
				contained in the National Directory of New Hires. Consistent with standards
				developed by the Secretary, the State shall implement effective safeguards that
				protect the confidentiality of such data and limit its use to the effective
				administration of this title, including an identification of potentially
				eligible individuals not enrolled in the State plan as well as eligibility
				verification.
									(3)OutreachEach State plan shall provide for a system
				for culturally and linguistically competent outreach to families of potentially
				eligible individuals, which shall—
								(A)be fully accessible
				to those whose ability to communicate is affected by disability; and
								(B)incorporate
				proactive communication (via telephone or in-person visits) to such families,
				consumer education, a preliminary or final eligibility determination, and
				enrollment completed within a single encounter, whenever possible, and
				proactive follow-up, when necessary.
								(d)Avoiding
				crowd-out and coordination with other health coverage programs
							(1)In
				generalThe State plan shall include a description of procedures,
				consistent with this subsection, to be used to ensure—
								(A)that benefits
				provided under the State all healthy children plan do not substitute for
				coverage under group health plans;
								(B)the provision of
				all healthy children assistance to all healthy children eligible individuals in
				the State who are Indians (as defined in section 4(c) of the Indian Health Care
				Improvement Act, 25 U.S.C. 1603(c)); and
								(C)coordination with
				other public and private programs providing creditable coverage for low-income
				children and pregnant women.
								(2)Group health
				plan coverage permittedNotwithstanding paragraph (1)(A), a State
				plan may not deny enrollment under this title in the case of any of the
				following individuals or circumstances:
								(A)The individual
				would have qualified for medical assistance under title XIX under State law as
				in effect on October 1, 2005.
								(B)The individual has
				family income that does not exceed 150 percent of the poverty line.
								(C)The individual’s
				enrollment under a group health plan—
									(i)ended more than
				four months before applying for enrollment under this title; or
									(ii)was involuntarily terminated because of the
				death of a parent, job loss, or other circumstance.
									(D)Other than for the subsidies described in
				section 2203(b)(2)(B) (in the case of all healthy children eligible individuals
				with family income that exceeds 300 percent of the poverty line), the failure
				of a parent or other individual (other than the enrollee) to enroll the all
				healthy children eligible individual in an available group health plan.
								(3)Supplemental
				coverage
								(A)In
				generalIn the case of an all
				healthy children eligible individual who is enrolled in a group health plan,
				the State plan—
									(i)must provide full
				supplemental coverage (described in subparagraph (B)) if—
										(I)the individual would have qualified for
				supplemental coverage under title XIX under State law as in effect on October
				1, 2005; or
										(II)the individual is disabled (as defined for
				purposes of the supplemental security income program under title XVI);
				and
										(ii)may provide some
				or all of such coverage to other healthy children eligible individuals (or to
				reasonable classifications of such individuals, as specified under the State
				plan).
									(B)Full supplemental
				coverage describedFull
				supplemental coverage described in this subparagraph includes the
				following:
									(i)Benefits covered by the State plan that are
				outside the scope of benefits offered under the group health plan.
									(ii)Reimbursement of families’ premium payments
				under the group health plan for all healthy children eligible individuals so
				that costs do not exceed levels otherwise permitted by the State plan.
									(iii)Coverage of out-of-pocket costs incurred
				under the group health plan where such coverage prevents those costs from
				exceeding the levels otherwise permitted under the State plan.
									(e)Assistance for
				children who age out of assistanceThe State plan shall provide assistance in
				obtaining health benefits to individuals who lose eligibility under this title
				because of age.
						(f)Emergency
				coverageWhen an all healthy children eligible individual
				enrolled in a State plan in one State moves to another State because of natural
				disaster or other reasons, the individual shall receive immediate and automatic
				presumptive eligibility under this title in the State to which the individual
				moves.
						2203.Benefits;
				premiums; cost-sharing; provider payment rates
						(a)Benefits
							(1)In
				generalThe all healthy children assistance under this title
				shall include benefits for all medically necessary health care, including early
				and periodic screening, diagnostic, and treatment services (as defined in
				section 1905(r)) consistent with the requirements of section
				1902(a)(43).
							(2)Benefit
				protectionsThe State plan shall provide for all benefit
				protections for all healthy children eligible individuals that would otherwise
				have applied under title XIX if such individuals were entitled to medical
				assistance under such title, including the application of no preexisting
				condition exclusion as defined in section 2701(b)(1)(A) of the Public Health
				Service Act and section 701(b)(1)(A) of the Employee Retirement Income Security
				Act of 1974.
							(b)PremiumsSubject
				to subsection (d)—
							(1)No premium for
				lower-income individualsFor
				all healthy children eligible individuals described in subparagraph (A) or (B)
				of section 2202(b)(1), there shall be no premium imposed for coverage under
				this title.
							(2)Required
				premiums for buy-in eligible individuals
								(A)In
				generalExcept as provided in
				this paragraph, in the case of all healthy children eligible individuals
				described in section 2202(b)(1)(C), the premium charged to an individual for
				coverage under this title shall be the applicable percentage specified in
				subparagraph (D) of the total premium. The total premium (as estimated under a
				methodology specified by the Secretary) shall be equal to the full average per
				capita cost of benefits for all healthy children eligible individuals under the
				State all healthy children plan.
								(B)Provision of
				premium subsidy
									(i)In
				generalSubject to clause
				(ii), in no case shall the premium charged to an individual for coverage under
				this title exceed (taking into account any private coverage in which the
				individual is enrolled as well as supplemental coverage purchased under this
				title)—
										(I)7.5 percent of the
				family income; or
										(II)in the case of
				multiple eligible individuals within the same family, 15 percent of family
				income.
										(ii)LimitationClause
				(i) shall not apply for a healthy child eligible individual in a family
				if—
										(I)the individual
				could be covered under a group health plan for which the employer (or other
				plan sponsor) provides for payment of at least 50 percent of the premium for
				coverage of such individual; and
										(II)the individual is
				not so covered because of a rejection of such coverage option by the
				individual.
										(C)Optional
				subsidiesA State plan may
				reduce premiums otherwise imposed for reasonable classifications of all healthy
				children eligible individuals described in section 2202(b)(1)(C). Such
				classifications may include—
									(i)individuals with
				family income within specific income ranges;
									(ii)individuals with
				special health care needs; and
									(iii)individuals who
				could have qualified for medical assistance under an optional eligibility
				category under title XIX (as in effect as of January 1, 2007).
									(D)Applicable
				percentage specifiedFor
				purposes of subparagraph (A), with respect to all healthy children eligible
				individuals described in section 2202(b)(1)(C), the applicable percentage
				specified in this subparagraph is as follows:
									(i)In
				the case of such all healthy children eligible individuals whose income exceeds
				300, but does not exceed 320 percent of the poverty line, 25 percent.
									(ii)In the case of
				such all healthy children eligible individuals whose income exceeds 320, but
				does not exceed 340 per cent of the poverty line, 35 percent.
									(iii)In the case of
				such all healthy children eligible individuals whose income exceeds 340, but
				does not exceed 360 percent of the poverty line, 45 percent.
									(iv)In the case of
				such all healthy children eligible individuals whose income exceeds 360, but
				does not exceed 380 percent of the poverty line, 55 percent.
									(v)In
				the case of such all healthy children eligible individuals whose income exceeds
				380, but does not exceed 400 percent of the poverty line, 65 percent.
									(vi)In
				the case of such all healthy children eligible individuals whose income exceeds
				400, but does not exceed 425 percent of the poverty line, 80 percent.
									(vii)In the case of
				such all healthy children eligible individuals whose income exceeds 425, but
				does not exceed 450 percent of the poverty line, 90 percent.
									(viii)In the case of
				such all healthy children eligible individuals whose income exceeds 450 percent
				of the poverty line, 100 percent.
									(3)Premium
				payments
								(A)In
				generalThe State all healthy children plan shall provide
				effective measures, consistent with standards established by the Secretary, to
				make premium payment simple and convenient to parents (or other payers) and to
				preserve continuity of coverage. Such measures shall include—
									(i)discounts to
				encourage the payment of quarterly or annual premiums in advance;
									(ii)options to make
				premium payments automatically by credit card, debit account payments,
				electronic fund transfers, payroll withholding, or otherwise; and
									(iii)payment
				opportunities at multiple, convenient community locations.
									(B)Promoting
				continuity of coverageIn the case of all healthy children
				eligible individuals for whom premium payments are required under the State
				plan, the plan shall have effective procedures to prevent premium non-payment
				from interrupting continuity of coverage. If there is a default on premium
				payments, not including the initial premium payment, the State plan shall
				provide reasonable opportunities to cure such default, including at least a
				60-day period, following notice of default, during which overdue premium
				payments may be made without interrupting coverage or incurring interest
				charges, late fees, or other costs.
								(c)Cost-sharing
							(1)LimitationsSubject
				to subsection (d), for all healthy children eligible individuals with a family
				income that—
								(A)does not exceed
				200 percent of the poverty line, there shall be no out-of-pocket cost-sharing
				imposed;
								(B)does exceed 200
				percent, but does not exceed 300 percent, of the poverty line, only nominal
				out-of-pocket cost-sharing may be imposed; or
								(C)exceeds 300 percent of the poverty line,
				out-of-pocket cost-sharing charged may not exceed levels the Secretary finds to
				be consistent with charges under employer-based health insurance for the
				majority of employees enrolled in such coverage nationally.
								In no case
				shall a child described in subparagraph (A) or (B) of section 2202(b)(1) be
				denied services under this title because of failure to pay out-of-pocket
				cost-sharing.(2)WaiverA state may elect to waive or reduce
				out-of-pocket cost-sharing otherwise authorized under this subsection.
							(d)Limitations on
				out-of-pocket costs
							(1)Current
				medicaidFor each all healthy
				children eligible individual, premiums and out-of-pocket cost-sharing may not
				exceed the levels that would have been charged for that individual under State
				Medicaid and SCHIP law as of October 1, 2005, updated in a manner specified by
				the Secretary based on changes, after that date, to average earnings among
				families with incomes that do not exceed 200 percent of the poverty
				line.
							(2)AffordabilityThe State plan shall provide effective
				measures, consistent with standards established by the Secretary, to further
				limit out-of-pocket cost-sharing (taking into account both premiums and
				cost-sharing) of all healthy children eligible individuals to affordable
				levels, for both individual health care services and total family costs. Such
				measures may include coding of each individual’s enrollment card. Such measures
				may not include a requirement that households track incurred costs.
							(e)Choice of
				plansTo the extent feasible, a State plan must provide, insofar
				as the plan provides for benefits through enrollment in a health benefits plan,
				for each enrollee to have a choice of at least two health plan options,
				consistent with the requirements of section 1932.
						(f)Reimbursement
				ratesThe State shall establish under the State plan, in
				consultation with appropriate child health providers and experts—
							(1)payment rates for
				providers that are—
								(A)not less than 80
				percent of the average of payment rates for similar services for providers
				under private health insurance plans within that State; and
								(B)sufficient in
				amount to ensure that enrolled all healthy children eligible individuals have
				adequate access to all services covered under this title; and
								(2)payments rates to
				capitated plans that are actuarially sound, based on comprehensive encounter
				data.
							2204.Payments to
				States
						(a)PaymentSubject
				to the succeeding provisions of this section, the Secretary shall pay to each
				State with a plan approved under this title, an amount for each quarter equal
				to the Federal all healthy children matching rate for the State (as determined
				under subsection (b)) of the total expenditures under the plan for the quarter,
				except that the matching rate for the development and operation of information
				technology shall be the same as the Federal matching percentage in effect for
				such technology under subparagraphs (A) and (B) of section 1903(a)(3).
						(b)Computation of
				Federal all healthy children matching rate
							(1)In
				generalSubject to paragraph (3), the Federal all healthy
				children matching rate under this subsection for a State for a calendar quarter
				in a fiscal year is equal to the ratio of—
								(A)the total
				expenditures under the State plan under this title for the quarter that are
				attributable to required populations and services, less the State share of
				basic expenditures described in paragraph (2), to
								(B)the total
				expenditures referred to in subparagraph (A).
								(2)State share for
				basic expenditures
								(A)In
				generalThe State share of expenditures attributable to required
				populations and services under this title for a quarter in a fiscal year is
				equal to ¼ of the product of the following:
									(i)Base
				amountThe base FY 2010 amount (specified in subparagraph (B) for
				the State).
									(ii)Child increase
				factorOne plus the percentage increase in the number of children
				residing in the State, as estimated by the Secretary, from fiscal year 2010 to
				the fiscal year involved.
									(iii)Cost increase
				factorOne plus the percentage increase in the medical care
				component of the consumer price index for all urban consumers (U.S. city
				average), as estimated by the Secretary, from fiscal year 2010 to the fiscal
				year involved.
									(B)Base FY 2010
				amountFor purposes of this paragraph, the base FY 2010
				amount for a State is equal to the sum of—
									(i)the total amount
				of expenditures made by the State during calendar quarters in fiscal year 2010
				under title XIX (including under any waiver under section 1115) that are
				attributable to coverage of individuals who meet the requirement to be all
				healthy children eligible individuals, including an appropriate portion of
				administrative expenses, reduced by the amount of Federal financial
				participation provided with respect to such expenditures; and
									(ii)the total amount of expenditures made by
				the State during calendar quarters in fiscal year 2010 under title XXI
				(including under any waiver under section 1115), reduced by the amount of
				payment received by the State under such title for such quarters.
									(3)Counter-cyclical
				reductionThe Secretary shall
				establish a formula for providing, in addition to the base Federal matching
				amounts, automatic supplemental assistance to States that experience a
				sustained economic downturn, based upon State’s quarterly unemployment rate
				exceeding the State’s average of such rates during a period of previous
				calendar quarters (in such number as the Secretary shall specify) and by a
				percentage to be determined by the Secretary and in an amount calculated on the
				basis of the relationship between changes in unemployment and anticipated
				increases in providing services under this title. The supplemental assistance
				shall be distributed quarterly through a supplement to the State’s Federal
				payment and shall be for such duration as the Secretary determines
				appropriate.
							(c)Bonus for
				meeting enrollment targetsThe Secretary is authorized to establish a
				system for providing additional bonus payments for States that meet or exceed
				enrollment targets established for each State by the Secretary, taking into
				account the circumstances in each State.
						(d)Advance Payment;
				Retrospective AdjustmentThe
				Secretary may make payments under this section for each quarter on the basis of
				advance estimates of expenditures submitted by the State and such other
				investigation as the Secretary may find necessary, and may reduce or increase
				the payments as necessary to adjust for any overpayment or underpayment for
				prior quarters.
						(e)Treatment of
				territoriesIn the case of
				any State that is not one of the 50 States or the District of Columbia, the
				Secretary shall, by regulation, establish a formula for allocating funds to
				provide all healthy children assistance in such a State. Such formula shall
				produce a funding level for such a State that comparable to the level of
				funding for the provision of all healthy children assistance in the 50 States
				or the District of Columbia.
						2205.Application of
				SCHIP, medicaid and related SSA provisions; waivers; administration
						(a)SCHIP provisions
				relating to plan submission, strategic objectives and performance goals, and
				auditsExcept to the extent inconsistent with the provisions of
				this title, sections 2106, 2107, and 2108(d) shall apply with respect to State
				plans under this title in the same manner as they applied with respect to State
				plans under title XXI.
						(b)Medicaid
				provisionsExcept to the
				extent inconsistent with the provisions of this title, the provisions of title
				XIX (and the provisions of title XI, including section 1115, insofar as they
				are applicable to title XIX) shall apply to activities under this title.
						(c)Limitation on
				waiversNo waiver shall be granted under section 1115 with
				respect to this title if it is likely to result in—
							(1)an increase in
				health care or health premium costs for all healthy children eligible
				individuals under this title; or
							(2)a reduction in
				benefits, eligibility, guaranteed eligibility, health care access, or health
				care quality for such individuals under this title.
							(d)Annual
				reportsThe Secretary shall present annual reports to Congress
				describing implementation of this title. Such reports shall include a
				description of—
							(1)optional coverage
				chosen by States; and
							(2)for each category
				of coverage and method of enrollment, nationwide and State-specific data
				showing the number and characteristics of all healthy children eligible
				individuals receiving coverage, services provided, categories and amounts of
				expenditures.
							2206.Definitions
						(a)In
				generalFor purposes of this
				title:
							(1)All healthy
				children eligible individualThe term all healthy children
				eligible individual means individuals described in section
				2202(b)(1).
							(2)All healthy
				children assistanceThe term
				all healthy children assistance means payment under this title for
				part or all of the cost of health benefits coverage for all healthy children
				eligible individual.
							(3)Child, group
				health plan, and poverty lineThe terms child,
				group health plan, and poverty line have the meanings
				given such terms in section 2110(c).
							(4)State all
				healthy children plan; State planThe terms State all
				healthy children plan and State plan mean such a plan as
				approved under this title.
							(5)StateThe
				term State has the meaning given such term for purposes of titles
				XIX and XXI.
							2207.Effective
				dates; transition
						(a)Effective
				dateBenefits and payments to
				States shall first be available under this title for items and services
				furnished on or after October 1, 2010 (in this section referred to as the
				All Healthy Children Program effective date).
						(b)Transition
				provisions
							(1)In
				generalAny child under 19
				years of age, any pregnant woman, or any independent foster care adolescent (as
				defined in section 1905(w)(1)) who, as of the day before the All Healthy
				Children Program effective date, is enrolled under title XIX or XXI shall, as
				of such effective date, automatically qualify for and be enrolled in the State
				plan under this title, with the benefits based on the family income of the
				individual as most recently determined for purposes of the title under which
				the individual was enrolled.
							(2)Treatment of
				SCHIP adultsIn the case of
				an individual not described in paragraph (1) who, as of the day before the All
				Healthy Children Program effective date, was enrolled under title XXI through a
				program waiver, during the remainder of such program waiver period, so long as
				the individual continues to meet the conditions for eligibility under such
				program waiver, shall be eligible for medical assistance under the State plan
				under title XIX and, with respect to medical assistance to such individuals,
				the enhanced FMAP under title XXI shall be substituted for the Federal medical
				assistance percentage (FMAP) for purposes of section 1903(a)(1).
							(3)GuidanceThe Secretary shall provide guidance and
				assistance to the States in carrying out this section.
							(c)Medicaid; SCHIP
				transitionNotwithstanding any other provision of law, as of the
				All Healthy Children Program effective date, any all healthy children eligible
				individual shall not be eligible for medical assistance under title XIX or
				child health assistance under title XXI and no Federal financial participation
				shall be available under either such title with respect to such
				individuals.
						.
		3.Commission on
			 Children’s Health Coverage
			(a)EstablishmentThere is hereby established a Commission on
			 Children’s Health Coverage (in this section referred to as the
			 Commission).
			(b)Composition
				(1)In
			 generalThe Commission shall be composed of the following:
					(A)Four members, one
			 each appointed by the majority and minority leaders of the House of
			 Representatives and the majority and minority leaders of the Senate.
					(B)One member
			 appointed by the Secretary of Health and Human Services.
					(C)Two members, one
			 each appointed by the American Academy of Pediatrics and by the Institute of
			 Medicine of the National Academies of Science.
					(D)One member
			 appointed by the Secretary of Health and Human Services who is a representative
			 of parents of children with special health care needs.
					(E)One member
			 appointed by the Secretary of Health and Human Services who is a representative
			 of a children’s advocacy group.
					(F)Two non-voting
			 advisory members appointed by the National Governors Association.
					Appointment
			 of members of the Commission shall first be made not later than 60 days after
			 the date of the enactment of this Act.(2)TermsThe
			 term of each member of the Commission shall be for 2 years. A vacancy shall be
			 filled in the same manner as the original appointment but the member so
			 appointed shall serve for the remainder of the term of the vacating
			 member.
				(3)CompensationMembers
			 of the Commission who are not Federal officers or employees shall be entitled
			 to compensation, including travel time, at a per diem rate equivalent of rate
			 for level IV of Executive Schedule under section 5315 of title 5, United States
			 Code, and for travel expense reimbursement, at rates authorized for employees
			 of agencies under such title.
				(4)ChairThe
			 Secretary shall designate a member to serve as Chair of the Commission.
				(5)MeetingsThe
			 Commission shall meet at the call of the Chair.
				(6)Use of
			 committeesThe Commission may establish committees if necessary
			 to carry out its duties.
				(c)Supermajority
			 requirement for actionsCommission actions must be approved by at
			 least six of the members described in subparagraphs (A) through (E) of
			 subsection (b)(1).
			(d)Administration
				(1)Powers
					(A)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out this section.
					(B)Information from
			 Federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this section. Upon request of the Chairperson of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
					(C)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
					(D)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
					(2)CompensationWhile
			 serving on the business of the Commission (including travel time), a member of
			 the Commission who is not a Federal officer or employee shall be entitled to
			 compensation at the per diem equivalent of the rate provided for level IV of
			 the Executive Schedule under section 5315 of title 5, United States Code, and
			 while so serving away from home and the member’s regular place of business, any
			 member may be allowed travel expenses, as authorized by the chairperson of the
			 Commission. All members of the Commission who are officers or employees of the
			 United States shall serve without compensation in addition to that received for
			 their services as officers or employees of the United States.
				(3)Staff
					(A)In
			 generalThe Chair of the Commission may, without regard to the
			 civil service laws and regulations, appoint and terminate—
						(i)subject to the
			 approval of a majority of the Commission, an executive director; and
						(ii)such other
			 additional personnel as may be necessary to enable the Commission to perform
			 its duties.
						(B)Staff
			 compensationThe Chair of the Commission may fix the compensation
			 of the executive director and other personnel without regard to chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
					(C)Detail of
			 Government employeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
					(D)Procurement of
			 temporary and intermittent servicesThe Chair of the Commission
			 may procure temporary and intermittent services under section 3109(b) of title
			 5, United States Code, at rates for individuals which do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of such title.
					(e)Reimbursement of
			 costsThe Secretary shall provide, from general operating funds
			 of the Department of Health and Human Services, the Commission with such funds
			 and support as may be necessary to support its activities.
			(f)Annual
			 reportsBeginning one year
			 after the All Healthy Children Program effective date under section 2207(a) of
			 the Social Security Act, the Commission shall transmit to Congress an annual
			 report that evaluates the status of children’s health coverage in the United
			 States, including an evaluation of the implementation of title XXII of the such
			 Act and recommendations for policy improvements at the State and national
			 levels and in the private sector to improve such coverage.
			(g)Submission of
			 legislative proposal for universal coverage of childrenNot later
			 than three years after the date of the enactment of this Act, the Commission
			 shall submit to Congress a report that contains a legislative proposal that
			 would assure health benefits coverage for all children in the United States.
			 Such proposal may include a requirement that parents obtain coverage for their
			 children or that employers fund coverage for children of their workers. The
			 proposal shall provide for the following:
				(1)Coverage shall include all medically
			 necessary care for all children.
				(2)Enrollment shall be simple and
			 seamless.
				(3)Unnecessary costs shall be avoided.
				(4)Quality, access, and continuity of care
			 shall be promoted.
				
